Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 09/07/2022 is acknowledged and has been entered. 

3.	Claims 28-47 are pending in the application. Claims 30-32 and 34-47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

4.	Claims 28-29 and 33 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 06/07/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 28-29 and 33 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bondke et al. (WO 2015/124941, published on 27 August 2015, IDS).
	Claims 28-29 and 33 are herein drawn to a compound having formula 
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale
 
and a pharmaceutically acceptable salt thereof.
	Bondke et al. teach a compound of the formula 
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof; see entire document, e.g. pages 12-43, claims 1, 6, 23, 38, 65, 82, 86, 88, 92 and 93. 
When R2 is -H (see claim 92), R3 is -Et (see claims 86 and 88), R6 is -H (see 93), R5Y is -H (see claim 1), R5X is -L5XA-Q (see claim 1) wherein L5XA is -CH2- (see claim 6) wherein Q is 
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
(see claim 23) wherein J is -OH (see claim 38); the compound of Bondke et al. is the same as the instant claimed APPAMP-001.

The Applicant’s arguments:
1)	Claim 1 of Bondke is drawn to a compound of the generic formula illustrated above which includes literally thousands of compounds. When limiting the remainder of the R groups of the generic formula as defined in the remaining claims 6, 23, 38, 86, 88, 92 and 93, there are still literally hundreds of possibilities to choose from to arrive at instantly claimed compound APPAMP-001.
2)	compound APPAMP-001 has a defined stereochemical configuration at its two chiral centers.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As to 1) above, although Bondke et al. teach other compounds, Bondke et al. clearly disclose the claimed species; thus, the reference that clearly names the claimed species anticipates the claim no matter how many other species are named. See MPEP 2131.02.  
	As to 2) above, Bondke et al. teach the chiral centers and stereoisomers of the compound; see page 16-lines 4-14, page 53-lines 20-21.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims 28-29 and 33 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,932,344.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 1-9 of U.S. Patent No. 9,932,344 are drawn to a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the patent is the same as the instant claimed APPAMP-001.

The Applicant’s arguments:
Applicant respectfully disagrees based on the arguments above specifically related to stereochemical configuration and improved performance of the instantly claimed compound.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent No. 9,932,344 teaches the stereoisomers of the compound; see col. 11-lines 44-59.
	Additionally, it is noted that the features upon which applicant relies (i.e., “improved performance of the instantly claimed compound”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

10.	Claims 28-29 and 33 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,414,772.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 1-9 of U.S. Patent No. 10,414,772 are drawn to a method of treatment of breast cancer, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the patent is the same as the instant claimed APPAMP-001.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 10,414,772.  The compound claimed in the claims of the patent is the same as the instantly claimed compound.

The Applicant’s arguments:
Applicant respectfully disagrees based on the arguments above specifically related to stereochemical configuration and improved performance of the instantly claimed compound.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent No. 10,414,772 teaches the stereoisomers of the compound; see col. 11-lines 44-59.
	Additionally, it is noted that the features upon which applicant relies (i.e., “improved performance of the instantly claimed compound”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

11.	Claims 28-29 and 33 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,927,119.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 1-9 of U.S. Patent No. 10,927,119 are drawn to a method of inhibiting the progress of prostate cancer, reducing the rate of progress of prostate cancer, halting the rate of progress of prostate cancer, alleviating symptoms of prostate cancer, and/or ameliorating prostate cancer, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the patent is the same as the instant claimed APPAMP-001.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of U.S. Patent No. 10,927,119. The compound claimed in the claims of the patent is the same as the instantly claimed compound.

The Applicant’s arguments:
Applicant respectfully disagrees based on the arguments above specifically related to stereochemical configuration and improved performance of the instantly claimed compound.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent No. 10,927,119 teaches the stereoisomers of the compound; see col. 11-lines 44-59.
	Additionally, it is noted that the features upon which applicant relies (i.e., “improved performance of the instantly claimed compound”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

12.	Claims 28-29 and 33 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 117-125 of copending Application No. 17/175780. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 28-29 and 33 are herein drawn to a compound having formula
    PNG
    media_image1.png
    247
    589
    media_image1.png
    Greyscale

and a pharmaceutically acceptable salt thereof.
	Claims 117-125 of copending Application No. 17/175780 are drawn to a method of inhibiting the progress of colorectal cancer, reducing the rate of progress of colorectal cancer, halting the rate of progress of colorectal cancer, alleviating symptoms of colorectal cancer, and/or ameliorating colorectal cancer, comprising administering to a subject in need of treatment a therapeutically-effective amount of a compound of the formula
    PNG
    media_image2.png
    221
    296
    media_image2.png
    Greyscale

and a pharmaceutically acceptable salt or solvate thereof. When R2 is -H, R3 is -CH2CH3, R6 is -H, R5Y is -H, R5X is -L5XA-Q wherein L5XA is -CH2- wherein Q is  
    PNG
    media_image3.png
    143
    179
    media_image3.png
    Greyscale
 wherein J is -OH; the compound of the copending application is the same as the instant claimed APPAMP-001.
In Pfizer, Inc., v. Teva Pharamaceutical USA, inc. (Fed. Cir, 2008), the Court concluded that the safe harbor of section 121 is limited to divisional applications only.  The instant application is not filed as a result of a restriction requirement of copending Application No. 17/175780.  The compound claimed in the claims of the copending application is the same as the instantly claimed compound.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The Applicant’s arguments:
Applicant respectfully disagrees based on the arguments above specifically related to stereochemical configuration and improved performance of the instantly claimed compound.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The 17/175780 application teaches the stereoisomers of the compound; see [0089] of the published application.
	Additionally, it is noted that the features upon which applicant relies (i.e., “improved performance of the instantly claimed compound”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
13.	No claim is allowed.

14.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642